05/20/2021


                  IN THE SUPREME COURT OF THE STATE OF MONTANA                     Case Number: AF 07-0385


                                          AF 07-0385



IN THE MATTER OF THE ELECTION
OF A DISTRICT COURT JUDGE TO THE                                 ()RDER
JUDICIAL STANDARDS COMMISSION




      Pursuant to § 3-1-1101, MCA,an election was held by the District Court Judges to
elect two District Court Judge members to the Judicial Standards Commission.
       Now,therefore, I, Mike McGrath, Chief Justice of the Supreme Court of the State
of Montana, in accordance with the results ofsaid procedure, do hereby CERTIFY that the
Honorable Randal I. Spaulding ofthe Fourteenth Judicial District Court, and the Honorable
Mike Menahan of the First Judicial District Court were re-elected as members of the
Commission for terms expiring on June 30,2025.
       The Clerk is directed to provide a copy of this Order to the Montana Secretary of
State; to the Honorable Randal I. Spaulding, to the Honorable Mike Menahan; to the State
Bar of Montana; to Shelly Smith, Office Administrator of the Judicial Standards
Commission; and to each member ofthe Judicial Standards Commission.
       IN WITNESS WHEREOF I have set my hand and caused the seal of this Court to
be affixed this     It-day of May,2021.




                                                             Chief Justice



                  FN
                  MAY 20 2021
             Bowen Greenwood
           Clerk of Supreme Court
              State nf Anntana